CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
purpose of initiating the civil docket sheet. (SEE iNSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS
Capital Bank, NA Potomac Construction 1525 P Street, LLC, et al
2275 Research Boulevard, Suite 600 1734 20th Street, NW, Suite B
Rockville, MD 20850 Washington, DC 20009
(b) County of Residence of First Listed Plaintiff n/a County of Residence of First Listed Defendant n/a

(EXCEPT IN US. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

JS 44 (Rev. 08/16)

wired by law, except as
lerk of Court for the

 

NOTE:

(c} Attomeys (Firm Name, Address, and Telephone Number) Attomeys (if Known}
Lawrence J. Anderson, Esquire
119 N. Henry Street, Alexandria, VA 22314

703-684-5755 landerson@nealon.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) lil. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Ot US. Govemment 0 3° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Nota Party) Citizen of This State mI 0 1 Incorporated or Principat Place oO4 4
of Business In This State
O2 US. Government 4 Diversity Citizen of Another State 2 & 2 tncomporatedandPrincipalPlce OF 5 5
Defendant (Indicate Citizenship of Parties in em Hi) of Business In Another State
Citizen or Subject of a Q3 © 3 Foreign Nation O6 o86
Foreign Country.
IV. NATURE OF SUIT (iace an ‘x in One Box Only) Click here for; Nature of Suit Cade Descriptions
Ca cormacr = TORTS — FORFEITUREPENALTY | BANKRUPTCY
C 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure © 422 Appeal 28 USC [58 O 375 False Claims Act
0 120 Marine G 310 Airplane © 365 Personal injury - of Property 21 USC 881 {0 423 Withdrawal O 376 Qui Tam (31 USC
O 136 Miller Act O 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
& 140 Negotiable Instrument Liability © 367 Health Care/ O 430 State Reapportionment
0 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical O 410 Anctrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act O 330 Federal Employers" Product Liability 0) 830 Patent 0 450 Commerce
© 152 Recovery of Defaulted Liability CO 368 Asbestos Personal © 840 Trademark O 460 Deportation
Student Loans 0 340 Marine Injury Product ___ 0 470 Racketeer Influenced and
(Excludes Veterans} © 345 Marine Product Liability Cormpt Organizations
G 15) Recovery of Overpayment Liability PERSONAL PROPERTY [0 710 Fair Labor Standards O 861 HIA (1395ff) O 480 Consumer Credit
of Veteran's Benefits 6 350 Motor Vehicle O 370 Other Fraud Act O 862 Black Lung (923) O 490-Cable/Sat TV
© 160 Stockholdets" Suits 0 355 Motor Vehicle 0 37! Truth in Lending © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 0 850 Securities‘Commodities!
0 190 Other Contract Product Liability 0 380 Other Personal Relations O 864 SSID Title XVI Exchange
O 195 Contract Product Liability [0 360 Other Personal Property Damage O 740 Ratlway Labor Act OD 865 RSI (405(g)) © 890 Other Statutory Actions
OF 196 Franchise Injury 01 385 Property Damage O 751 Family and Medical O 891 Agricultural Acts
O 362 Personal Injury - Product Liability Leave Act O 893 Environmental Matters
__ __ Medical Malpractice 6 790 Other Labor Litigation O 895 Freedom of Information
PR O 791 Employee Retirement : UT’ Act
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: Income Security Act © 870 Taxes (U.S. Plaintiff O 896 Arbitration
© 220 Foreclosure 0 441 Voting 0 463 Alien Detainee or Defendant) O 899 Administrative Procedure
© 230 Rent Lease & Ejectment 0 442 Employment OG $10 Motions to Vacate O 87) iRS—-Third Party Act/Review or Appeal of
BD 240 Torts to Land O 443 Housing! Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations O 530 General O 950 Consututionality of
O 290 All Other Real Property C445 Amer. w/Disabilities -]C) 535 Death Penalty IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
(7 446 Amer. w/Disabilities -] 540 Mandamus & Other [C1 465 Other Immigration
Other O 550 Civil Rights Actions
O 448 Education O 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

V. ORIGIN (Place an “X” in One Box Only)

ACI Original

Proceeding

O2 Removed from
State Court

O 3 Remanded from
Appellate Court

© 4 Reinstated or

Reopened
(specify)

O 5 Transferred from
Another District

Transfer

O 6 Multidistrict
Litigation -

0 8 Multidistrict
Litigation -
Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

 

Brief description of cause:
Confessed Judgment

VI. REQUESTEDIN = 07 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. 2,847 964.83 JURY DEMAND: OYes BLNo
VIE. RELATED CASE(S) ;

IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
08/19/2020 /s/ Lawrwence J. Anderson
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
JS 44 Reverse (Rev. 08/16)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

l(a)

(b)

{c)

Il.

iv,

Vi.

VIL

Vil.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348, Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes

precedence, and box | or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the

citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above, Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court, (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
